                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:09-cr-00017-FDW-DCK
 UNITED STATES OF AMERICA,                       )
                                                 )
 vs.                                             )
                                                 )
 TADARIAN RESHAWN NEAL,                          )                      ORDER
                                                 )
         Defendant.                              )
                                                 )

        THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release (Doc. No. 158), brought under the CARES Act. Also before the Court is Defendant’s pro

se Motion to Appoint Counsel (Doc. No. 157).

        The Court hereby ORDERS the Government to respond to Defendant’s Motion for

Compassionate Release. The Government shall have thirty (30) days from the date of this Order

to file its response with the Court. The Government shall advise the United States Probation Office

if the Government believes a supplemental Presentence Investigation Report will be required.

        With respect to the Motion to Appoint Counsel, criminal defendants have no right to

counsel beyond their first appeal. E.g., United States v. Kenny, No. 3:01-cr-00185-FDW, 2020

WL 2094116, at *1 (W.D.N.C. Apr. 30, 2020); United States v. Ismel, No. 3:94-CR-00008-1, 2012

WL 113392, at *1 (W.D. Va. Jan. 13, 2012).              Defendant has not shown extraordinary

circumstances warranting the appointment of counsel at this time, and the Motion to Appoint

Counsel (Doc. No. 157) is DENIED.            Signed: June 25, 2020

        IT IS SO ORDERED.




                                                 1



       Case 3:09-cr-00017-FDW-DCK Document 159 Filed 06/25/20 Page 1 of 1
